Citation Nr: 1443821	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-49 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD), secondary to service-connected hip fracture and replacement.

2.  Entitlement to service connection for left knee disability, secondary to service-connected hip fracture and replacement.

3.  Entitlement to service connection for right knee disability, secondary to service-connected hip fracture and replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).

In June 2014, the Veteran and his wife appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.

In his original appeal before the Board, the Veteran had claimed an increased rating for his service-connected left hip disability.  By the time of the hearing,  the RO had granted an increased rating of 60 percent.  The VLJ inquired whether the Veteran was satisfied with the increased rating, and he indicated that he was satisfied.  Therefore, the issue of an increased rating for a left hip disability has been withdrawn and is no longer before the Board.  38 C.F.R. § 20.204 (2013).

Additional pertinent evidence was received by the Board at the hearing.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran waived his right to receive an updated supplemental statement of the case from the RO evaluating the new evidence.  Id.  The Board is granting the claim for service connection for a lower back disability, and left and right knee disabilities, which constitute full grants of the benefits sought with regard to the issues on appeal.  Therefore, the Veteran is not prejudiced by the Board considering this evidence in the first instance.

The Board notes that the Veteran applied for SSA disability in March 2000, and currently receives disability for his hip, back and legs.  SSA disability records are associated with the Veteran's Virtual file as well.

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of left hip replacement, which include shortening of the left leg and altered gait.

2.  The Veteran complained of back pain during service, and the medical evidence indicates his current lumbar spine DDD disability was either present (although undiagnosed) during service or aggravated by the gait pattern disturbance/leg length discrepancy from his service-connected left hip disability.

3.  The Veteran has osteoarthropathy of both knees, and the medical evidence indicates that this is likely due to the stress of repetitive malalignment due to the gait pattern disturbance/leg length discrepancy from his service-connected left hip disability.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the lumbar spine was either incurred in service or is proximately caused or aggravated by his service-connected left hip disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

2.  The Veteran's left knee osteoarthropathy was proximately caused or aggravated by his service-connected left hip disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

3.  The Veteran's right knee osteoarthropathy was proximately caused or aggravated by his service-connected left hip disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Also regarding the duty to assist, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that under 38 C.F.R. 3.103(c)(2), the VLJ who conducts a hearing has two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board is granting in full the benefit sought on appeal regarding the issues decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Legal Criteria 

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)(setting forth a 3 pronged analysis for establishing direct service connection).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

III. Analysis

In the present case, the Veteran is seeking service connection for his lower back, and left and right knee disabilities, as secondary to his service-connected left hip fracture and replacement.  Thus, the evidence must show that the claimed disabilities were caused by or aggravated by his left hip disability.  The Veteran's lower back disability is currently diagnosed as lumbar spine DDD, and the left and right knees are diagnosed, alternatively, as mild bilateral patellar spurring and/or mild osteoarthropathy (left and right knee disabilities).

By way of background, the Veteran fractured and dislocated his left hip in December 1990, during a recreational football game while in active service.  Service treatment records (STRs) indicate he underwent open reduction and internal fixation in January 1991, followed by traction and physical therapy.  In May 1991, another open reduction was performed and he developed a staph infection resulting in septic arthritis of the hip.  The Veteran was medically discharged due to his hip disability.  In August 2008, the Veteran underwent a total hip arthroplasty.  Private treatment records dated March 2011 indicate that the Veteran had a severe deformity of the left hip, with shortening by approximately 1/2 to 1 inch.  The Veteran underwent a hip revision in 2012.  He has a gait pattern disturbance and has been using a cane for many years.

The Veteran has complained of lower back pain since service, which he claims has been aggravated by his left hip disability.  STRs reveal the Veteran reported lower back pain on a number of occasions during service: August 1984, diagnosed as back strain; June 1986, diagnosed as a muscle strain; an undated complaint of back pain treated with Motrin; February 1990, treated with pain medication, heat and restricted activity; and in November 1990, the Veteran reported back pain following physical training, when his back "locked up".  At that time, the physician noted back spasm with no swelling or peripheral numbness.  There is no indication of back trauma during service, and no indication of a diagnosed back condition or disease at that time.  With respect to knee pain, STRs show one reported right knee injury in June 1985.  It was treated for acute symptoms, and records do not indicate any recurring symptoms for the right knee while in service.  Following the left hip injury and treatment in 1991, the Veteran's left knee was temporarily set with orthopedic hardware to stabilize the left leg while the Veteran recovered from the left hip fracture.  There were no complaints of left knee pain thereafter.

Following separation from service, the Veteran received medical treatment at the Biloxi VA Medical Center (VAMC), and at the Pensacola VA outpatient clinic (OPC) from 1997 to 2008, for back and knee pain.  Treatment records from both facilities show reports of back and knee pain beginning in the late 1990s.

In January 1998, the Veteran sought treatment at the Biloxi VAMC for right hip and knee pain.  The attending physician observed that the left leg was shorter than the right, and noted that right hip and knee pain was possibly due to the shorter left leg and dependency on right leg, while right knee pain also could be related to lumbar disease.  X-rays taken of the right knee revealed early osteoarthropathy, and the knee was treated with corticosteroid injections.  In March 2000, the Veteran reported left and right knee pain, and right hip pain.  An exam of the knees demonstrated anterior-posterior (AP) and medial-lateral (ML) laxity.  The physician suggested that the pain most likely was due to the stress of repetitive malalignment.  Again in November 2000, the Veteran reported radiating pain from the left hip to the knee and aching in both knees when standing.

In March 2000, the Veteran received two hinged knee braces for mobility and to stabilize knees in the AP and ML planes.  Occupational therapy provided the Veteran with a seat cushion to accommodate pelvic shift so left hip was elevated to same height as right.  At a follow up appointment in August 2001, impressions by the attending physician noted leg length discrepancy, lumbosacral radiculopathy, and hip and knee pain.  The Veteran reported some pain relief with a knee brace, cushion lift and shoe lift.  In January 2007, the Veteran reported continued pain in both hips, both knees and ankles.  

The Veteran also received treatment for his left hip, back and knees from two private orthopedic doctors, including Dr. B, the surgeon who treated the Veteran for his hip injury while in service as well as following service, and Dr. S, who performed the total hip replacement surgery.  In May 2008, X-ray and examination of the lower back revealed multilevel degenerative disease, and also revealed lordosis and evidence of spina bifida.  He currently receives lumbar spine cortisone injection treatment.  The Veteran also was diagnosed with left knee osteoarthropathy and right knee early osteoarthropathy.  

Both VA and private orthopedic doctors evaluated the Veteran's disabilities and offered opinions regarding the relationship of the claimed disabilities with the Veteran's hip disability.  The opinions are summarized below.

In January 2009, the Veteran was afforded a VA examination to evaluate his back and knee conditions.  At that time, the Veteran reported low back pain and sciatica pain to the left lower extremity.  Flare-ups were reported 2 to 3 times per year, and radiation of pain from the lower back down the left leg to the knee.  He reported receiving steroid injections for back pain.  The examiner noted a mild gait pattern disturbance secondary to leg length discrepancy and use of a cane for stability.  The VA examiner conducted range of motion testing and reviewed the Veteran's claims file, MRI and X-rays.  He diagnosed the Veteran's back condition as accentuated lumbosacral angle (lordosis) with lumbar spine DDD with DJD, concluding it was less likely than not related to service or secondary to the Veteran's left hip fracture and replacement.  He noted contributing factors were obesity as well as lordosis, which by itself might account for the development of DJD.  Knee conditions were noted to be due to the natural process of aging.

Private treatment providers concluded otherwise.  In January 2009, March 2009, November 2009, and July 2012, Dr. B. offered clinical statements regarding the Veteran's diagnosed back and knee disabilities.  In January 2009, clinical impressions regarding the lumbar spine DDD conclude the disease was present while in active service, and that there was definite aggravation of the lumbar disease at that time.  

March 2009 treatment notes conclude that given the degree of changes within the lumbar spine, at least a certain percentage of the Veteran's lumbar pathology was present at the time of discharge from active duty.  Regarding knee pain, Dr. B. noted minimal arthropathic change but injection was deemed appropriate for pain management.  

In November 2009, the doctor observed lumbar pain with evidence of advanced lumbar degenerative disease, and that changes in the lumbar spine had clearly been present for more than 10 years and were progressive.  He also noted that due to the persistent shortening of the left leg, the Veteran had a gait pattern disturbance and progressive increase in back pain and bilateral knee pain which he believed was related to referral pain from the lumbar spine.  The doctor opined that the Veteran had longstanding degenerative disease which was present at discharge from service, and that his hip pathology has exacerbated his lumbar disease.  His knee pain, also related to mild arthropathy, was exacerbated by the presence of end stage left knee disease.  He concluded that exacerbation of the knee and lumbar pathology was related to the service-connected hip injury.  

In July 2012, Dr. B. observed that several reports of treatment for back "sprains" in service more likely represented episodes of lumbar degenerative facet arthropathy indicating disease during service.  He noted that the presence of back pain without significant trauma is related to lumbar degenerative spondylosis, with back sprains only occurring when significant forces are applied to the facets of the intervertebral disks.  

In June 2012, Dr. S., the Veteran's hip surgeon, offered his opinion that the Veteran's severe hip fracture resulted in severe destruction of his hip joint.  He observed that for years the Veteran had significant leg length discrepancy which led to the development of chronic low back pain and lumbar spondylosis because of abnormal stresses on the joint due to an altered gait pattern.  In his opinion, the significant lumbar spine DDD was causally related to the hip injury.

When considering conflicting medical opinions, the Board is free to assess medical evidence and is not obligated to accept every opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board finds the VA examiner's opinion inadequate and therefore, cannot serve as a basis to deny the Veteran's claims.  While the VA examiner evaluated the static condition of the Veteran's back and knees, he failed to discuss the episodes of back pain reported by the Veteran both during and after service, or address the prolonged effect an altered gait might have on the Veteran's back DDD or knees due to the hip injury.  He summarily concluded that his DDD was less likely than not related to service, noting current obesity and lordosis.  

The opinions of the private orthopedic doctors are more probative on the issue of causation for secondary service connection because each opinion evaluates the Veteran's conditions over time and discusses the relationship between the hip disability and lower back and knee conditions.  Further, the private treatment providers have an intimate knowledge of the progress of the Veteran's hip condition, as well as specialized knowledge of orthopedic processes.  And while the opinion of Dr. S. is less informed regarding the Veteran's service history of back problems, both Dr. S. and Dr. B. identify a causative relationship between the Veteran's left hip disability and back and knee disabilities, in particular citing the effect of different leg lengths and gait pattern disturbance on such conditions.

In determining service connection, the entire history of the condition is to be considered.  38 C.F.R. § 3.303(a).  The statements and observations of VA treatment providers over years of treatment also support finding secondary service connection.  When taken together with the private provider opinions, the evidence offers a more complete disability picture and weighs in favor of finding that the Veteran's lower back and left and right knee disabilities have been caused or aggravated by his hip disability.  

In conclusion, the Board finds the evidence is in favor of finding that the Veteran's back, left and right knee disabilities were caused or aggravated by his service-connected left hip disability.


ORDER

Entitlement to service connection for lumbar spine DDD is granted.

Entitlement to service connection for left knee osteoarthropathy is granted.

Entitlement to service connection for right knee osteoarthropathy is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


